JUDGMENT

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-15-00076-CV

                          ALAN NELSON CROTTS, Appellant

                                            V.

               JOHN F. HEALEY, JR. AND JEFF STRANGE, Appellees

   Appeal from the 268th District Court of Fort Bend County. (Tr. Ct. No. 14-DCV-
                                      217232).

       This case is an appeal from the final judgment signed by the trial court on
December 19, 2014. After submitting the case on the appellate record and the arguments
properly raised by the parties, the Court holds that the trial court’s judgment contains no
reversible error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that the appellant, Alan Nelson Crotts, pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered October 8, 2015.

Panel consists of Justices Jennings, Higley, and Brown. Opinion delivered by Justice
Brown.